Case 5:20-cv-01090-SMH-MLH Document 22 Filed 09/16/21 Page 1 of 1 PageID #: 245




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 ORLANDO MCKIGHT                                    CIVIL ACTION NO. 20-1090-P

 VERSUS                                             CHIEF JUDGE HICKS

 JERRY GOODWIN, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                            ORDER

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, and noting the

 lack of written objections filed by Plaintiff and concurring with the findings of the Magistrate

 Judge under the applicable law;

         IT IS ORDERED that the order to show cause for a preliminary injunction (Record

 Document 12) is DENIED.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this 16th day of September,

 2021.
